Filed 8/1/16 P. v. Mattis CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Glenn)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                        C077519 and C078377

         v.                                                                        (Super. Ct. Nos.
                                                                               13NCR09652, 11NCR08865,
JEFFREY DANIEL MATTIS,                                                         1NCR08866, 12SCR07690C)

                   Defendant and Appellant.


         These are consolidated appeals in case Nos. C077519 and C078377.
         Case No. C077519 arises out of defendant Jeffrey Daniel Mattis’s convictions of
40 counts of being a felon in possession of a firearm. (Pen. Code, § 29800, subd.
(a)(1).)1 The firearm convictions involved two convictions of section 29800,
subdivision (a)(1), for each one of the firearms possessed by defendant. Defendant was



1        Undesignated statutory references are to the Penal Code.


                                                             1
also convicted of possession of methamphetamine (Health & Saf. Code, § 11377, subd.
(a)), possession of a pickup truck knowing it was stolen property (§ 496d, subd. (a)), and
being a felon in possession of ammunition (§ 30305, subd. (a)(1)). Defendant admitted
he had previously been convicted of two felonies and he had not remained free of prison
custody for more than five years (§ 667.5, subd. (b)). The trial court sentenced him to
serve 16 years and 4 months in prison. After defendant filed a notice of appeal from the
judgment, he filed a motion for resentencing under Proposition 47.2
       Case No. C078377 arises out of the trial court’s determination it lacked
jurisdiction to resentence him under Proposition 47 after the filing of a notice of appeal in
this case, No. C077519.
       On appeal, defendant contends (1) the jury was not properly instructed because the
trial court orally instructed the jury on the reasonable doubt standard only once at the
start of trial, (2) the prosecutor engaged in prejudicial misconduct during closing
arguments by drawing a partially completed illustration of the American flag to describe
the reasonable doubt standard -- and he received ineffective assistance of counsel because
his trial attorney did not object to the misconduct or request that the jury be admonished,
(3) he was erroneously convicted of 40 counts of being a felon in possession of a firearm
based on possession of only 20 firearms, (4) we must reduce his felony conviction for
possession of methamphetamine to a misdemeanor under Proposition 47, (5) the trial
court had jurisdiction to reduce his felony conviction of possession of methamphetamine
to a misdemeanor even after defendant filed his notice of appeal, (6) he is entitled to day-




2    Proposition 47, the Safe Neighborhoods and Schools Act, went into effect on
November 5, 2014. (See People v. Rivera (2015) 233 Cal.App.4th 1085, 1089 (Rivera).)


                                             2
for-day presentence custody credits, and (7) the trial court erred in imposing a restitution
fine and parole revocation fine, both in the amount of $10,500.
       We reject defendant’s claim of instructional error because the trial court read the
jury a correct instruction on the reasonable doubt standard at the outset of trial and also
provided the same correct instruction to the jury in written form for reference during
deliberations. Defendant forfeited the issue of prosecutorial misconduct because his trial
attorney did not object or request that the jury be admonished. However, defendant’s
right to effective representation required his trial attorney to object. Nonetheless, the
failure to object was harmless in view of the whole record.
       We conclude defendant could be convicted of only one count of being a felon in
possession of a firearm for each firearm he possessed. Accordingly, we strike 20 of his
40 convictions for being a felon in possession of a firearm. Defendant’s claim for relief
under Proposition 47 is not cognizable in this appeal, case No. C077519, and we
conclude the trial court was correct in finding it lacked jurisdiction to resentence him
while this appeal is pending. Defendant is entitled to additional presentence custody
credits because the trial court did not give him day-for-day credit as provided by section
4019. Finally, we modify the restitution fine and the parole revocation fine to the
statutory maximums.
       Accordingly, we reverse 20 of the 40 convictions for being a felon in possession
of a firearm and remand the case to the trial court for resentencing. In all other respects
the judgments are affirmed.




                                              3
                      FACTUAL AND PROCEDURAL HISTORY
                                  Prosecution Evidence
        Outside the presence of the jury, defendant admitted he had previously been
convicted of two felonies and he had not remained free from prison custody for more
than five years. (§§ 273.5, 422, 667.5.)
        In 2013, California Highway Patrol Officer Justin Haynes was assigned as a
member of the Glenn County Narcotics Task Force. In that capacity, Officer Haynes
created a Facebook account and sent out friend requests to persons whose names had
been regularly discussed among members of the narcotics task force. Defendant was
one of the people who accepted the friend request. On February 21, 2013, defendant had
a Facebook account for which he used his alias, “Jeff Ball.” On Facebook, defendant
posted photos of his residence at 6411 Road 15 in Orland, California. Officer Haynes
was surprised by some of the residential photos because they depicted a large number
of firearms. Defendant had also posted a video on September 3, 2012, in which he
was twirling two revolvers with white pearl handles. On March 18, 2013, defendant
sent a message through his Facebook account that his address was 6411 Road 15 in
Orland, California. In sending the message about his address, defendant used his real
name.
        On April 9, 10, and 11, 2013, Officer Haynes conducted surveillance and saw
defendant at the residence on all three occasions. Using binoculars, Officer Haynes saw
defendant carrying miscellaneous objects, do some welding, and otherwise work in the
backyard. The surveillance was not conducted at a time when it could be ascertained
whether defendant slept at the residence. However, defendant did not appear to be
moving any objects into his vehicle.




                                            4
       Pursuant to a warrant, eight law enforcement officers searched the residence at
6411 County Road 15 on April 19, 2013. In the master bedroom, the officers found a
glass pipe and 0.3 grams of methamphetamine.
       On the kitchen table, officers found mail addressed to defendant at the residence.
In the bedrooms, officers found male and female clothing.
       Unspent ammunition was found on the kitchen table, in the mudroom, in a storage
room, and outside the house in two storage sheds. The ammunition amounted to several
hundred rounds of miscellaneous caliber ammunition.
       Underneath a tarp, the officers found a partially dismantled 2006 Chevrolet truck
that had been reported stolen by Troy Miles approximately a month before the search of
defendant’s residence. Miles had not given anyone permission to take or use the truck,
which had been intact when stolen.
       The police also found 20 firearms during their search. On a coffee table, there
were two pearl-handled revolvers. In a bedroom, they found a Winchester 1894 .32-
caliber rifle and a Marlin Model 39A. In a storage room, the officers found a Remington
457 rifle, a Ruger 10/22, a Mauser 1895 rifle, a Remington 597 rifle, two loaded
Winchester Model 74 firearms, a loaded Remington Model 721, a loaded Remington
Model 550, and a loaded Stevens Arms shotgun.
       In one of the storage sheds, officers found a loaded Savage Mark II rifle, a
Remington .22 caliber rifle, a Stevens Model 46 rifle, a Marlin 81-DL rifle, and a J.C.
Higgins .22 caliber rifle. A Valentine’s Day card addressed to defendant was found in
the same shed.
       A rusty Remington shotgun was found next to a barbecue.
       A 30.06 rifle was found on the roof of a metal feeding shed. Defendant’s alias,
“Jeff Ball,” was on a sign on the same roof.



                                               5
       Law enforcement officers were unable to establish the ownership of the firearms
with a computer-based search of the serial numbers on the firearms. Because of a big
backlog in forensic testing by the Department of Justice, no fingerprint evidence was
collected.
       Defendant was arrested on a bicycle approximately a quarter mile from the
residence on the same day as officers searched the residence. Defendant was carrying a
3.25-inch switchblade knife.
       A search of defendant’s cell phone revealed some of the same photos he had
posted on Facebook and also included a photo of a gun found in the residence during the
search.
       On April 19, 2013, David Gubser was living approximately 200 yards west of the
residence at 6411 County Road 15. Gubser had seen defendant drive by several times in
a loud blue truck. However, Gubser was not familiar with who lived at 6411 County
Road 15. After April 19, 2013, Gubser no longer heard the loud truck drive by his
residence.
       After officers seized the weapons, Stacy Redenius and Daniel Whitney came
forward and claimed ownership of the firearms. Detective Justin Gibb and Lieutenant
Sean Arlin conducted an interview with Redenius and Whitney. Whitney came forward
voluntarily. Whitney claimed the firearms belonged to his mother and his deceased
father. He explained his mother was afraid of the firearms and did not want them
anymore. When Whitney delivered the firearms to 6411 County Road 15, defendant was
“in and out at that point in time.” Whitney said he, Redenius, and defendant put the
firearms into a wooden shed and locked it with a dead-bolt. Officer Gibbs believed
Whitney was “kind of confused.”




                                            6
       Whitney further told officers that at the time he delivered the firearms, defendant
and Redenius were ending their dating relationship. Officer Gibbs testified that on a
vanity mirror in one of the bedrooms, Redenius had written an “extremely derogatory”
note to “Jeff” in lipstick. Officer Gibbs could not recall any of the specifics of the
message other than it was “an unpleasant message.”
       Detective Gibbs did not follow up on Whitney’s claims regarding the firearms’
ownership. The detective also was not aware of anyone else looking into Whitney’s
claims. On cross-examination, Detective Gibbs answered that he did not know whether
Whitney was the owner of the firearms. The officers also never determined whether any
of the firearms were stolen. Neither Whitney nor Redenius was able to establish
ownership of the firearms.
                                          Defense
       The defense chose to rely on the state of the evidence.
                                       DISCUSSION
                                              I
                   Jury Instruction on the Reasonable Doubt Standard
       Defendant argues the trial court failed to properly instruct the jury because the
court orally instructed the jury on the reasonable doubt standard only at the beginning of
the two-day trial. Defendant acknowledges the trial court gave jurors the same
reasonable doubt instruction in written form for reference during the jury’s deliberations.
Nonetheless, he argues the trial court’s failure to repeat the reasonable doubt instruction
orally before deliberations requires reversal. We are not persuaded.




                                              7
                                               A.
                                      Instructions Given
         After the jury was sworn, the trial court orally instructed the jury as to the law
governing the case. Among the instructions given was CALCRIM No. 103, with which
the trial court informed the jury:
         “I will now explain the presumption of innocence and the People’s burden of
proof.
         “The Defendant has entered a plea of not guilty to all of the charges. The fact that
a criminal charge has been filed against the Defendant is not evidence of the -- that the
charge is true. You must not be biased against the Defendant just because he has been
arrested, charged with a crime, or brought to trial.
         “A defendant in a criminal case is presumed to be innocent. This presumption
requires that the People prove a defendant guilty beyond a reasonable doubt. Whenever I
tell you that the People have to prove something, I mean they must prove it beyond a
reasonable doubt.
         “Now proof beyond a reasonable doubt is proof that leaves you with an abiding
conviction that the charge is true. The evidence need not eliminate all possible doubt
because everything in life is open to some possible or imaginary doubt.
         “In deciding whether the People have proved their case beyond a reasonable
doubt, you must impartially compare and consider all of the evidence that was received
throughout the entire time. Unless the evidence proves the Defendant guilty beyond a
reasonable doubt, he is entitled to an acquittal and you must find him not guilty.”
         Defendant’s jury trial occurred over the course of two consecutive days. Before
sending the jury to deliberate, the trial court gave jurors written instructions. The trial
court also orally informed jurors that “there are several books that are back here [in the



                                                8
jury room] -- legal books; we’ve got materials throughout the courtroom. They are
totally off limits. You cannot look at anything except the instructions and the exhibits
and your notes, but that’s it.”
         The written instructions included CALCRIM No. 103 on the reasonable doubt
standard.
                                                B.
                     Duty to Instruct on the Reasonable Doubt Standard
         In Victor v. Nebraska (1994) 511 U.S. 1 [127 L.Ed.2d 583], the United States
Supreme Court held that “[t]he Due Process Clause requires the government to prove a
criminal defendant’s guilt beyond a reasonable doubt, and trial courts must avoid
defining reasonable doubt so as to lead the jury to convict on a lesser showing than due
process requires.” (Id. at p. 22.) The Supreme Court further explained the federal
“Constitution neither prohibits trial courts from defining reasonable doubt nor requires
them to do so as a matter of course. [Citation.] Indeed, so long as the court instructs the
jury on the necessity that the defendant’s guilt be proved beyond a reasonable doubt
[citation], the Constitution does not require that any particular form of words be used in
advising the jury of the government’s burden of proof. [Citation.] Rather, ‘taken as a
whole, the instructions [must] correctly conve[y] the concept of reasonable doubt to the
jury.’ ” (Id. at p. 5, quoting Holland v. United States (1954) 348 U.S. 121, 140 [99 L.Ed.
150].)
         In this case, defendant does not deny the trial court’s oral jury instruction at the
beginning of trial properly stated the reasonable doubt standard. Defendant also does not
deny the trial court gave a full set of written instructions -- including instruction on the
reasonable doubt standard -- to the jury for reference during deliberations. Thus,
defendant focuses on the timing of the trial court’s oral instruction to the jury regarding



                                                9
the reasonable doubt standard. He argues the trial court violated his federal constitutional
due process rights in failing to orally repeat instructions on the reasonable doubt standard
after closing arguments and before jury deliberations. We are not persuaded.
       As the Supreme Court held in Victor v. Nebraska, federal due process does not
require express definition of the reasonable doubt standard for the jury. (511 U.S. at p.
5.) Moreover, other reported federal case law holds the timing of jury instructions alone
does not provide a basis for finding error. For example, the Third Circuit Court of
Appeals declared it “will not assume that jurors, contrary to their oath, ignored part of the
judge’s initial instruction simply because it came early in the trial.” (U.S. v. Hernandez
(3d Cir. 1999) 176 F.3d 719, 734 & fn. 8 [four-day trial].)
       In United States v. Davila-Nater (5th Cir. 1973) 474 F.2d 270, the Fifth Circuit
Court of Appeals rejected an assertion of error based on the trial court’s failure to
reiterate a jury instruction on the reasonable doubt standard given at the beginning of
trial. (Id. at p. 284-285.) At the outset of trial, the trial court stated only: “That the
defendant is presumed to be innocent until and unless his [or her] guilt is established
beyond a reasonable doubt.” (Id. at p. 284.) Prior to deliberations, the trial court referred
to the reasonable doubt standard in telling the jury, “ ‘As I told you in the beginning, and
I will tell you again, in a criminal case there is no obligation of the defendant to prove his
[or her] innocence.’ ” (Id. at p. 285.) The Fifth Circuit concluded the initial instruction
sufficed. “To say that this jury tried this case while unaware of the presumption of
innocence would be to indulge in appellate speculation . . . .” (Ibid.)
       More recently, the Ninth Circuit Court of Appeals held a trial court was not
required to reinstruct the jury it could draw no adverse inference from the defendant’s
invocation of his right to remain silent. (United States v. Padilla (9th Cir. 2011) 639 F.3d
892, 894 (Padilla).) The Padilla court noted the United States Supreme Court “said



                                               10
nothing about the timing of the [no-adverse inference] instruction and certainly gave no
indication that duplicate instructions were required. As a general matter, we follow the
rule that a defendant is not ‘entitled to an instruction that merely duplicates what the jury
has already been told.’ [United States v.] Lopez–Alvarez [(9th Cir. 1992)] 970 F.2d
[583,] 597. In this case, not only was the language of the preliminary [no-adverse
inference] instruction sufficient, the timing—after the jury was sworn—was sufficient to
pass constitutional muster.” (Padilla, at p. 897.)
       Defendant cites no authority holding federal due process guarantees require oral
instruction on the reasonable doubt standard immediately prior to jury deliberations. And
our search has not revealed any reported decisions holding a trial court commits federal
constitutional error by failing to orally reinstruct on the reasonable doubt standard
immediately prior to jury deliberations.
       Our conclusion the trial court in this case did not commit federal constitutional
error does not obviate the need to consider whether the omission constituted an error of
state law. Under California law, a trial court is generally not required to repeat jury
instructions given during trial unless something at trial occurred that might cause juror
confusion. (People v. Chung (1997) 57 Cal.App.4th 755, 758-759.) The Chung court
held the trial court did not abuse its discretion in giving half of the jury instructions
immediately after opening statements and the other half after closing arguments of
counsel. (Id. at p. 757.) The earlier instructions were not repeated. (Ibid.) In affirming
the convictions, the Chung court explained that “section 1093, subdivision (f) plainly
authorizes the trial court to instruct the jury on principles of law ‘[a]t the beginning of the
trial or from time to time during the trial. . . .’ It does not require rereading of all
instructions at the end of trial. . . . [S]ection 1094 specifically gives the trial court
discretion to vary the order of proceedings stated in . . . section 1093. As our Supreme



                                               11
Court has stated: ‘[D]efendant complains of the fact that the trial court chose to give the
jury its instructions on circumstantial evidence at the beginning rather than the end of
trial; this procedure, however, is within the discretion of the court.’” (Chung, at p. 759,
quoting People v. Webb (1967) 66 Cal.2d 107, 128.)
       We also find instructive the California Supreme Court’s reasoning in People v.
Rodrigues (1994) 8 Cal.4th 1060. Rodrigues involved an automatic appeal from a death
sentence in a case in which the prosecution introduced evidence of unadjudicated
offenses as aggravating circumstances during the penalty phase. (Id. at p. 1190.)
Although the trial court instructed the jury on the reasonable doubt standard during the
guilt phase, the court did not reiterate the instruction during the penalty phase. (Ibid.)
However, the trial court did inform jurors they could consider guilt phase instructions.
The jurors were also provided with written copies of the guilt phase instructions. (Ibid.)
The Rodrigues court held a trial court was not required to reiterate instructions on the
presumption of innocence because it was reasonable to assume the jury would continue to
apply the guilt-phase instructions. (Id. at pp. 1190–1191.) The Supreme Court affirmed
on grounds it “reviewed the record and found nothing to contradict the earlier instructions
on the presumption of innocence and the prosecutorial burden of proof.” (Id. at p. 1191.)
In short, a trial court is not required to orally reinstruct the jury when correct instructions
on the reasonable doubt standard have been given at the outset of trial and the events at
trial have not transpired to cause juror confusion.
                                              C.
 The Jury Received Oral and Written Instructions on the Reasonable Doubt Standard
       Here, the trial court did more than orally instruct the jury on the reasonable
doubt standard at the outset of trial. The trial court also provided the reasonable doubt
jury instruction in written form for reference to the jury during deliberations.



                                              12
Consequently, we reject defendant’s reliance on People v. Elguera (1992) 8 Cal.App.4th
1214 and People v. Phillips (1997) 59 Cal.App.4th 952 (Phillips). In Elguera, the trial
court defined reasonable doubt only during jury selection. At no time during trial did
the court give, orally or in writing, the reasonable doubt instruction. (Id. at p. 1217) In
Phillips, no jury instruction on reasonable doubt was given even though the attorneys
gave partial and conflicting definitions of the standard during closing arguments. (Id. at
pp. 953-954.)3 By contrast, in this case the trial court properly instructed jurors on the
reasonable doubt standard orally after the jury was selected and in writing for the jury
deliberations.
       We conclude the trial court did not err in instructing on the reasonable doubt
standard. Oral instructions were properly given at the outset of trial. And after closing
arguments, the trial court provided written instruction on the reasonable doubt standard.
As we noted earlier, defendant does not assert these instructions misstated the reasonable
doubt standard or reduced the prosecution’s burden of proof. Instead, defendant contends
only that the trial court erred by failing to orally repeat an already given and correct
instruction at a time when it was provided again to the jury in written form. Under this
circumstance, we conclude the trial court did not abuse its discretion.
                                              D.
                               CALCRIM Nos. 103 and 220
       As defendant notes, the trial court in this case relied on CALCRIM No. 103 to
orally instruct at the beginning of trial and to instruct the jury in written form for




3      We also note People v. Phillips, supra, 59 Cal.App.4th 952 was overruled in
People v. Aranda (2012) 55 Cal.4th 342, 366 on grounds the Phillips court incorrectly
held the instructional error was structural error and not subject to harmless error analysis.


                                              13
deliberations.4 Defendant points out the trial court did not use CALCRIM No. 220 to
define the reasonable doubt standard before the jury began its deliberations.5 Indeed,




4      CALCRIM No. 103 states:

       “I will now explain the presumption of innocence and the People’s burden of
proof. The defendant[s] (has/have) pleaded not guilty to the charge[s]. The fact that a
criminal charge has been filed against the defendant[s] is not evidence that the charge is
true. You must not be biased against the defendant[s] just because (he/she/they)
(has/have) been arrested, charged with a crime, or brought to trial

        “A defendant in a criminal case is presumed to be innocent. This presumption
requires that the People prove a defendant guilty beyond a reasonable doubt. Whenever I
tell you the People must prove something, I mean they must prove it beyond a reasonable
doubt [unless I specifically tell you otherwise].

      “Proof beyond a reasonable doubt is proof that leaves you with an abiding
conviction that the charge is true. The evidence need not eliminate all possible doubt
because everything in life is open to some possible or imaginary doubt.

       “In deciding whether the People have proved their case beyond a reasonable
doubt, you must impartially compare and consider all the evidence that was received
throughout the entire trial. Unless the evidence proves the defendant[s] guilty beyond a
reasonable doubt, (he/ she/they) (is/are) entitled to an acquittal and you must find
(him/her/ them) not guilty.”
5      CALCRIM No. 220 states:

      “The fact that a criminal charge has been filed against the defendant[s] is not
evidence that the charge is true. You must not be biased against the defendant[s] just
because (he/she/they) (has/have) been arrested, charged with a crime, or brought to trial.

        A defendant in a criminal case is presumed to be innocent. This presumption
requires that the People prove a defendant guilty beyond a reasonable doubt. Whenever I
tell you the People must prove something, I mean they must prove it beyond a reasonable
doubt [unless I specifically tell you otherwise].


                                            14
defendant argues that “the trial court’s omission of CALCRIM No. 220 from the
predeliberation instructions . . . violated defendant’s due process rights and right to a fair
trial.” However, as defendant acknowledges “CALCRIM No. 103 . . . mirrors the
language of CALCRIM No. 220.”
       In California, trial courts usually employ CALCRIM No. 103 at the outset of trial
and CALCRIM No. 220 after closing arguments to define the reasonable doubt standard.
CALCRIM No. 103 and 220 both instruct the jury on the presumption of innocence and
reasonable doubt standard. Both instructions use identical language in informing the jury
a defendant is presumed innocent, proof beyond a reasonable doubt requires proof
leaving jurors with an abiding conviction the charge is true, and jurors must acquit if the
evidence does not prove the charges beyond a reasonable doubt. (Compare CALCRIM
No. 103 [paras. 2-4] with CALCRIM No. 220 [paras. 2-4].) The primary difference
between the instructions is CALCRIM No. 103 is included in the chapter of pretrial
instructions and CALCRIM No. 220 is included among post-trial introductory
instructions. (Judicial Council of California Criminal Jury Instructions (2015 ed., vol. 1),
at pp. 1, 10 [CALCRIM No. 103], 25, 43 [CALCRIM No. 220].)




      Proof beyond a reasonable doubt is proof that leaves you with an abiding
conviction that the charge is true. The evidence need not eliminate all possible doubt
because everything in life is open to some possible or imaginary doubt.

       In deciding whether the People have proved their case beyond a reasonable doubt,
you must impartially compare and consider all the evidence that was received throughout
the entire trial. Unless the evidence proves the defendant[s] guilty beyond a reasonable
doubt, (he/ she/they) (is/are) entitled to an acquittal and you must find (him/her/them) not
guilty.”


                                              15
       Insofar as defendant contends the trial court erred in giving CALCRIM No. 103
rather than CALCRIM No. 220 to define the reasonable doubt standard, we reject the
contention.
                                             II
                                Prosecutorial Misconduct
       Defendant argues the prosecutor engaged in prejudicial misconduct during closing
arguments by drawing a partially completed illustration of the United States flag to
describe the reasonable doubt standard. Anticipating the issue has not been preserved for
appeal, defendant contends he received ineffective assistance of counsel because his trial
attorney did not object or request that the jury be admonished. We conclude defendant’s
trial attorney should have objected to the prosecutor’s argument about the flag but the
lack of objection or request for the jury to be admonished was harmless.
                                             A.
                                      Closing Arguments
       In his closing argument, trial counsel for defendant argued the evidence was
insufficient to prove any of the charges (other than possession of the switchblade knife)
beyond a reasonable doubt. The prosecutor responded by partially drawing the United
States flag and arguing as follows:
       “I don’t have to finish drawing this drawing for you to all know beyond a
reasonable doubt that I’m going to draw a flag of the United States. I’m not going to
have to fill in every stripe, or to put every star there for you to know beyond a reasonable
doubt that I could stand here all afternoon and draw you a flag based upon the
circumstantial evidence and the evidence of the Defendant’s possession of the




                                             16
methamphetamine, the ammunition, and the guns. So I ask you to return a verdict of
guilty.”6
       Defense counsel did not object or request that the jury be admonished. After the
prosecutor’s argument regarding the flag illustration, the trial court gave jurors a written
set of jury instructions that included a definition of the reasonable doubt standard of
proof. The trial court then sent the jury to deliberate.
                                              B.
                                         Forfeiture
       The Attorney General contends defendant’s claim of prosecutorial error is
forfeited because he failed to timely object in the trial court. To preserve a claim of
prosecutorial error or misconduct for appeal, “a defendant must make a timely and
specific objection to the alleged misconduct and request the jury be admonished to
disregard it.” (People v. Seumanu (2015) 61 Cal.4th 1293, 1339.) Here, defendant’s trial
attorney did not object or request that the jury be admonished. Consequently, his claim
of prosecutorial misconduct during closing arguments is forfeited.
                                              C.
                             Ineffective Assistance of Counsel
       Anticipating our conclusion the claim of prosecutorial misconduct is forfeited,
defendant argues he received ineffective assistance of counsel because his trial attorney
did not object or request that the jury be admonished.
       As the California Supreme Court has explained, “To prevail on a claim of
ineffective assistance of counsel, a defendant ‘ “must establish not only deficient
performance, i.e., representation below an objective standard of reasonableness, but also



6      The actual illustration shown to the jury is not part of the appellate record.


                                              17
resultant prejudice.” ’ (People v. Hart [(1999)] 20 Cal.4th [546,] 623.) A court must
indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance. (Strickland v. Washington (1984) 466 U.S. 668, 689
[80 L.Ed.2d 674].) Tactical errors are generally not deemed reversible, and counsel’s
decisionmaking must be evaluated in the context of the available facts. (Id. at p. 690.)
To the extent the record on appeal fails to disclose why counsel acted or failed to act in
the manner challenged, we will affirm the judgment unless counsel was asked for an
explanation and failed to provide one, or unless there simply could be no satisfactory
explanation. (People v. Mendoza Tello (1997) 15 Cal.4th 264, 266.) Moreover,
prejudice must be affirmatively proved; the record must demonstrate ‘a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different. A reasonable probability is a probability sufficient to
undermine confidence in the outcome.’ (Strickland v. Washington, supra, 466 U.S. at
p. 694.)” (People v. Maury (2003) 30 Cal.4th 342, 389.)
       We begin by considering whether defendant’s trial attorney had an obligation to
object to the prosecutor’s use of a partial illustration of the United States flag to address
the reasonable doubt standard. As to the flag illustration, we conclude the prosecutor
engaged in an impermissible closing argument. In People v. Centeno (2014) 60 Cal.4th
659 (Centeno), the California Supreme Court recognized that “[c]ourts have repeatedly
cautioned prosecutors against using diagrams or visual aids to elucidate the concept of
proof beyond a reasonable doubt . . . , yet these arguments persist.” (Id. at p. 662
[collecting authority].) In Centeno, “the prosecutor used a diagram showing the
boundaries of California and urged the jury to convict based on a ‘reasonable’ view of the
evidence.” (Ibid.) The Supreme Court reversed because “[t]he argument unduly risked
misleading the jury about the standard of proof.” (Ibid.) The Centeno court explained



                                              18
that “[t]he use of an iconic image like the shape of California or the Statue of Liberty,
unrelated to the facts of the case, is a flawed way to demonstrate the process of proving
guilt beyond a reasonable doubt. These types of images necessarily draw on the jurors’
own knowledge rather than evidence presented at trial. They are immediately
recognizable and irrefutable. Additionally, such demonstrations trivialize the deliberative
process, essentially turning it into a game that encourages the jurors to guess or jump to a
conclusion.” (Id. at p. 669.)
       Here, the prosecutor’s reliance on the equally iconic image of the United States
flag likewise constituted an impermissible argument that trivialized the deliberative
process. Consequently, defendant’s trial attorney had a duty to object to the
impermissible argument and request that the jury be admonished unless the defense had a
tactical reason for refraining from objecting.
       In Centeno, the Supreme Court determined there was no tactical reason for the
defense not to lodge a timely objection. (60 Cal.4th at pp. 675–676.) “ ‘Explaining’ the
reasonable doubt standard by using an iconic image unrelated to the evidence is
particularly misleading to the jury and strikes at the most fundamental issue in a criminal
case. The image is too powerful and pivotal to dismiss as irrelevant or trivial argument.
Additionally, the argument was aimed at lessening, not heightening, the burden of proof.
The prosecutor posited an easy example of proof beyond a reasonable doubt to reassure
this jury that it could confidently return guilty verdicts in a case not nearly so strong as
her hypothetical. The hypothetical, along with the prosecutor’s argument that the jury
could convict based on a ‘reasonable’ account of the evidence, cannot conceivably be
viewed as beneficial to the defense. Additionally, because the prosecutor’s hypothetical
came in rebuttal, defense counsel had no opportunity to counter it with argument of his
own. His only hope of correcting the misimpression was through a timely objection and



                                              19
admonition from the court. Under these circumstances, we can conceive of no reasonable
tactical purpose for defense counsel’s omission.” (Centeno, at pp. 675-676.)
       The same reasoning applies in this case in which the flag illustration argument
also came during rebuttal. Defendant received ineffective assistance of counsel for lack
of objection to the prosecutor’s improper closing argument based on the partially drawn
illustration of the United States flag.
                                             D.
                                    Analysis of Prejudice
       The Centeno court reversed the judgment in what the Attorney General conceded
was “a very close case.” (60 Cal.4th at p. 677.) The case depended “almost entirely” on
the victim’s testimony that was problematic because the victim “repeatedly and
emphatically” denied the defendant had committed the charged sex offenses before the
victim changed her testimony and affirmed the sexual molestations. (Id. at p. 677.) As to
many questions posed by the prosecution, the victim simply refused to answer. (Ibid.)
The Supreme Court concluded that “[g]iven the closeness of the case and the lack of any
corrective action, there is a reasonable probability that the prosecutor’s argument caused
one or more jurors to convict defendant based on a lesser standard than proof beyond a
reasonable doubt.” (Ibid.) Moreover, “[t]he prosecutor introduced further confusion by
suggesting that it was ‘reasonable’ to believe that defendant was guilty,” which “clearly
diluted the People’s burden.” (Id. at p. 673.)
       This case presents a much different situation than in Centeno. The prosecutor in
this case did not argue it was “reasonable” to find defendant guilty in light of the
evidence. (Centeno, supra, 60 Cal.4th at pp. 671–674, 676–677.) Instead, the
prosecution in this case several times acknowledged having the burden to prove the
charged offenses beyond a reasonable doubt. And as we have noted above, the trial court



                                             20
gave the jury written instructions for deliberations that included a correct definition of the
reasonable doubt standard. On this point, we note the Centeno court acknowledged the
well-settled point that “ ‘[w]hen argument runs counter to instructions given a jury, we
will ordinarily conclude that the jury followed the latter and disregarded the former, for
“[w]e presume that jurors treat the court’s instructions as a statement of the law by a
judge, and the prosecutor’s comments as words spoken by an advocate in an attempt to
persuade” ’ ” (Centeno, supra, 60 Cal.4th at pp. 676, quoting People v. Osband (1996)
13 Cal.4th 622, 717.) Consequently, we presume jurors heeded both the oral and written
instructions given for deliberations on the reasonable doubt standard.
       The state of the evidence in this case also stands in stark contrast to the “very
close” case presented in Centeno, supra, 60 Cal.4th 659. Here, defendant did not contest
the sufficiency of the evidence supporting his conviction of possessing a switchblade
knife. Although he did argue the evidence was insufficient to convict of possession of
the firearms and methamphetamine, the prosecution’s case was very strong and there was
no affirmative defense. The firearms and methamphetamine were found at the residence
defendant gave as his residence address on Facebook in the month preceding the search
by the police. On his Facebook account, defendant had posted photos and videos of some
of the same guns seized during the search. Some of the guns were located in the same
location at the residence as depicted in defendant’s Facebook photos. Mail addressed to
defendant was found at the residence. A derogatory message addressed to defendant in
lipstick was found on the mirror in one of the bedrooms. The methamphetamine was
found in the master bedroom.
       Although defendant asserts he might have moved prior to the date of the search,
the officers did not see him move items into his vehicle even though they repeatedly
observed him working in the yard approximately a week prior to the search. In the yard



                                             21
around the residence, firearms were found on top of a shed with a sign bearing
defendant’s alias. Thus, the evidence was very strong defendant lived at and claimed as
his address the residence at which the firearms and methamphetamine were found. There
is no reasonable a probability the result of trial would have been different if defense
counsel had objected to the prosecutor’s closing argument and requested that the jury be
admonished.
                                             III
                Duplicative Convictions for Possession of Each Firearm
       Defendant contends he may be convicted on only one count of section 29800,
subdivision (a), for being a felon in possession of a firearm as to each firearm. The
People concede 20 of defendant’s 40 firearm convictions must be stricken because he
possessed 20 firearms. We accept the concession.
       The trial court’s rationale for allowing two convictions for possession of the same
gun appears to be that defendant had two prior felonies. Although the trial court stayed
the sentences for the duplicative convictions under section 654, the duplicative
convictions of section 29800, subdivision (a), cannot be affirmed.
       Section 29800, subdivision (a), carries over without substantive change the offense
previously defined at section 12021, subdivision (a)(1). “[F]ormer section 12021,
subdivision (a), is now section 29800, subdivision (a), which became effective January 1,
2012. (Stats. 2010, ch. 711, § 6.) The Law Revision Commission Comments to section
29800 make clear that the provision was carried over ‘without substantive change.’
(Recommendation: Nonsubstantive Reorganization of Deadly Weapon Statutes (June
2009) 38 Cal. Law Revision Com. Rep. (2009) p. 758.)” (People v. Correa (2012) 54
Cal.4th 331, 334, fn. 1 (Correa).) “Former section 12021, subdivision (a)(1), made it a
felony for a convicted felon to possess ‘any firearm.’ ” (Correa, at p. 345.) Under



                                             22
former section 12021, “a felon who possesses several firearms is more culpable than one
who possesses a single weapon. The purpose of ‘The Dangerous Weapons Control Law,’
of which former section 12021 was a part, was to protect the public by denying firearms
to felons, who are considered more likely to commit crimes with them. (People v. Bell
(1989) 49 Cal.3d 502, 544 (Bell).) The Legislature has made it clear that the magnitude
of a felon’s culpability depends on the number of weapons possessed.” (Correa, at
p. 342, italics added.)
       The corollary is a felon’s culpability for possession of a single firearm is not
doubled if the felon has two prior convictions. Because section 29800, subdivision (a),
carries over without change the substantive provisions of former section 12021,
subdivision (a)(1), that corollary applies here to bar defendant’s second conviction for
possession of the same firearm. Accordingly, we reverse defendant’s convictions for 20
of defendant’s 40 convictions of section 29800, subdivision (a).
                                              IV
                                       Proposition 47
       Defendant contends Proposition 47 requires this court to reduce his felony
conviction for possession of methamphetamine to a misdemeanor and remand for
resentencing on this count. We reject the contention.
       “On November 4, 2014, the voters enacted Proposition 47, the Safe
Neighborhoods and Schools Act . . . , which went into effect the next day. (Cal. Const.,
art. II, § 10, subd. (a).)” (Rivera, supra, 233 Cal.App.4th at p. 1089.) Proposition 47
enacted section 1170.18. (Ibid.) Subdivision (a) of section 1170.18 provides that “[a]
person currently serving a sentence for a conviction, whether by trial or plea, of a felony
or felonies who would have been guilty of a misdemeanor under the act that added this
section (‘this act’) had this act been in effect at the time of the offense may petition for a



                                              23
recall of sentence before the trial court that entered the judgment of conviction in his or
her case to request resentencing in accordance with Sections 11350, 11357, or 11377 of
the Health and Safety Code, or Section 459.5, 473, 476a, 490.2, 496, or 666 of the Penal
Code, as those sections have been amended or added by this act.” (Italics added.)
       As this court has previously held, section 1170.18 provides the sole means by
which a defendant can seek resentencing under Proposition 47 and it requires a motion to
recall filed in the trial court. “Defendant is limited to the statutory remedy of petitioning
for recall of sentence in the trial court once his [or her] judgment is final, pursuant to . . .
section 1170.18.” (People v. Noyan (2014) 232 Cal.App.4th 657, 672 (Noyan).)
Accordingly, we reject defendant’s argument we should reduce his felony conviction for
possession of methamphetamine to a misdemeanor under Proposition 47 in this appeal,
case No. C077519.
                                               V
                                   Trial Court Jurisdiction
       Defendant next argues if we decline to reduce his felony conviction for possession
of methamphetamine to a misdemeanor in this appeal, we should reverse on grounds the
trial court erred in refusing to grant him the same relief when he moved to have his
sentence recalled. We disagree.
       Defendant’s motion to recall the sentence was made within 120 days of judgment
and sentencing by the trial court but after the notice of appeal in this appeal, No.
C077519 was filed.
       Recently, this court determined the trial court lacks jurisdiction to recall a
sentence for purposes of considering relief under Proposition 47 while the defendant
has a currently pending appeal that challenges the same conviction. (People v.




                                               24
Scarbrough (2015) 240 Cal.App.4th 916, 920 (Scarbrough).) In so holding, Scarbrough
explained:
        “Subject to limited exceptions, well-established law provides that the trial court is
divested of jurisdiction once execution of a sentence has begun. (See People v. Turrin
(2009) 176 Cal.App.4th 1200, 1204–1205.) And, ‘[t]he filing of a valid notice of appeal
vests jurisdiction of the cause in the appellate court until determination of the appeal
and issuance of the remittitur.’ (People v. Perez (1979) 23 Cal.3d 545, 554; see People
v. Cunningham (2001) 25 Cal.4th 926, 1044 [‘ “an appeal from an order in a criminal
case removes the subject matter of that order from the jurisdiction of the trial court . . . .”
’].) This rule protects the appellate court’s jurisdiction by protecting the status quo so
that an appeal is not rendered futile by alteration. (People v. Alanis (2008) 158
Cal.App.4th 1467, 1472, citing Townsel v. Superior Court (1999) 20 Cal.4th 1084,
1089, 86 Cal.Rptr.2d 602, 979 P.2d 963.)” (Scarbrough, supra, 240 Cal.App.4th at
p. 923.)
        Absent any direction or order from this court, the trial court was correct in finding
it lacked jurisdiction to resentence defendant under section 1170.18 as to a conviction
that is the subject of the present appeal. (Scarbrough, supra, 240 Cal.App.4th at p. 929.)
Nonetheless, defendant may “petition[] for recall of sentence in the trial court once his
[or her] judgment is final.”7 (Noyan, supra, 232 Cal.App.4th at p. 672; Scarbrough, at p.
930.)




7       We recognize some defendants may appear to face a dilemma in having to elect
between a trial court remedy under section 1170.18 or pursuing a remedy on direct
appeal. We need not resolve the procedural conundrum in this case because defendant is
entitled to seek relief under section 1170.18 as soon as this opinion becomes final.
(Noyan, supra, 232 Cal.App.4th at p. 672.)


                                              25
                                              VI
                                Presentence Custody Credits
       Defendant contends, and the People concede, he is entitled to an additional 351
days of presentence custody credit. Although defendant served 524 actual days in
custody prior to sentencing, he was awarded only 173 days of credit because the trial
court erroneously limited him to 33 percent credit. Defendant, however, was entitled to
one-for-one credits. As the California Supreme Court has explained, “Today local
prisoners may earn day-for-day credit without regard to their prior convictions. (See §
4019, subds. (b), (c) & (f), as amended by Stats. 2011, ch. 15, § 482.)” (People v. Lara
(2012) 54 Cal.4th 896, 906, fn. 9.) Consequently, we order the trial court to credit
defendant with a total of 524 presentence custody credits on remand.
                                              VII
                                      Restitution Fines
       Finally, defendant argues the trial court erred in imposing a $10,500 restitution
fine under section 1202.4, subdivision (b), and a $10,500 parole revocation fine under
section 1202.45. We agree and order the fines to be reduced to $10,000 each.
       As to the restitution fine, the People correctly note section 1202.4, subdivision
(b)(1), limits the fine to $10,000. Subdivision (b)(1) of section 1202.4 provides in
pertinent part that “[i]f the person is convicted of a felony, the fine shall not be . . . more
than ten thousand dollars ($10,000).” Consequently, the trial court erred in imposing a
$10,500 restitution fine.
       The People, however, argue defendant forfeited the issue for failure to object to
the $10,500 restitution fine in the trial court. We disagree. Imposition of a restitution
fine in excess of statutory authority constitutes an error that may be corrected without
prior objection. (People v. Smith (2001) 24 Cal.4th 849, 853 (Smith).)



                                               26
       The People also argue the “extra” $500 can be justified on the basis of the
administrative fee allowed under subdivision (l) of section 1202.4. The trial court,
however, did not impose the $500 above the statutory maximum of subdivision (b)(1) of
section 1202.4 on the basis of an administrative fee. Instead, the trial court imposed the
entire $10,500 fine on the basis of section 1202.4, subdivision (b). This court has
previously admonished: “Although we recognize that a detailed recitation of all the fees,
fines and penalties on the record may be tedious, California law does not authorize
shortcuts. All fines and fees must be set forth in the abstract of judgment.” (People v.
High (2004) 119 Cal.App.4th 1192, 1200 (High).)
       Here, the abstract of judgment does not mention subdivision (l) of section 1202.4.
Subdivision (l) is a fee that “[a]t its discretion, the board of supervisors of a county may
impose a fee to cover the actual administrative cost of collecting the restitution fine . . . .”
(Italics added.) We decline to impute a discretionary fee not mentioned by the trial court.
(Smith, supra, 24 Cal.4th at p. 853, High, supra, 119 Cal.App.4th at p. 1200.)
       As to the parole revocation fine, the People concede the $10,500 parole revocation
fine exceeded the statutory limit by $500 and should therefore be reduced to $10,000.
We accept the concession. Under subdivision (b) of section 1202.45, “the court shall, at
the time of imposing the restitution fine pursuant to subdivision (b) of Section 1202.4,
assess an additional postrelease community supervision revocation restitution fine or
mandatory supervision revocation restitution fine in the same amount as that imposed
pursuant to subdivision (b) of Section 1202.4 . . . .” (Italics added.) Because the
restitution fine in section 1202.4, subdivision (b), is limited to $10,000, so too is the
parole revocation fine limited to $10,000.




                                              27
                                     DISPOSITION
      Defendant’s convictions in counts 24 through 41, 43, and 44, of Penal Code
section 29800, subdivision (a)(1), are reversed and the matter in case No. C077519 is
remanded for resentencing. On remand, the trial court shall credit defendant with a total
of 524 presentence custody credits. Also on remand, the trial court shall reduce
defendant’s restitution fine imposed under Penal Code section 1202.4 to $10,000 and his
parole revocation fine imposed under Penal Code section 1202.45 to $10,000. In all
other respects the judgments are affirmed.



                                                             /s/
                                                  HOCH, J.



We concur:



         /s/
BLEASE, Acting P. J.



        /s/
NICHOLSON, J.




                                             28